Exhibit 10.5
 
 
Shaanxi Province Rural Credit Union Loan [2006] No. 053013
 


 


 


 


 


 


 


 


 


 
Maximum Loan Agreement
 
(Unofficial Translation)
 


 


 


 


 


 


 


 


 


 


 
Shaanxi Province Rural Credit Union
 


 
 
1

--------------------------------------------------------------------------------

 


 
Maximum Loan Agreement
 
Shaanxi Province Rural Credit Union Loan [2006] No. 053013
 
Borrower: Fufeng Jinqiu Printing and Packaging Co., Ltd.
 
Residence (address): East Street, Shangsong Village
 
Legal Representative: Yongming Feng
 
Deposit Bank:   Fufeng Industrial and Commercial Bank of China
 
Account Number: 2603023509200005153
 
Telephone:    5471054                                    Post Code:   722205
 
 
 
 


 
Lender: Fufeng County Credit Union Shangsong Branch
 
Residence (address): Shangsong Village
 
Legal Representative: Fangning Zhou
 
Telephone:    5471045                                    Post Code:   722205
 


 
For the reason of __equipment purchase__, Borrower applied this maximum loan.
Lender agreed to lend money to the Borrower. This Contract is made under both
parties’ voluntary and equal position, in line with the Contract Law of the
People's Republic of China and The General Provisions of Loans of the People's
Bank of China to specify the rights and obligations of parties involved.
 
Article 1 Borrower Representations and Warranties
 
The Borrower, an entity with legal person qualification (or branch legally
authorized by the legal person) is established by law. According to the law, the
Borrower has the ability to perform this contract.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
Article 2 Loan Type: Mortgage____________________________
 
Article 3 Purpose of the Loan: _ equipment purchase _________________
 
Article 4 Loan Amount and Term of the Loan:
 
I.  
The ceiling of the loan is (Capital) two million eight hundred and forty
thousand_, lowercase_2,840,000_.

 
II.  
The term of the loan is from May 30, 2006  to _May 30, 2011__ (If the term of
IOU is inconsistent with Loan agreement, the IOU time prevail.)

 
III.  
Within the maximum amount and the term of the contract, the Borrower can get the
loan at anytime and shall pay back on schedule. At any point of time, the
borrowing balance shall not exceed the contract maximum amount.

 
Article 5 Interest Rate, Interest and Interest Payment Method
 
I.  
Interest Rate: Monthly Rate: __7.8‰_

 
During the loan term, if the countries related authority adjusted the interest
rate, for short term loan (within one year, including one year), the interest
rate shall be executed according to the contract. For the long term loan (exceed
one year, not including one year), the interest rate adjusts yearly, (For the
split loans, the interest rate follows the first loan rate). When the interest
rate determined, no change will be made for one year. After one year, new rate
will be determined based on the corresponding grade of interest rate. It is not
obliged to inform the Borrower when the lender adjusts the interest rate and way
of calculation.
 
If the Borrower did not pay back loan on time, the interest rate will be changed
to past due interest rate. (In case of adjustment of interest rate, the Lender
can calculate interest on multi-stage basis)
 
II.  
The interest shall be calculated from the first date of loans transferred to the
Borrower’s account.

 
III.  
The Borrower shall pay the interests on the 20th of the (month/quarter). If the
Borrower cannot pay the interests on time, the interests shall be deducted from
the bank account of the Borrower.

 
Article 6 Repayment Method:
 
I.  
Repayment Method: The Borrower shall be obliged to repay the principal and
related interests on due date according to the agreement. If Borrower cannot
make the repayment on time, the Lender has the right to deduct the due amount
from the Borrower’s bank account.

 
Article 7 Guaranty
 
I.  
Under this contract, the guarantee method is __Mortgage____ guarantee.

 
II.  
Based on the specific issues of this contract, the Borrower has the obligation
to actively assist Lender and guarantor to sign guarantee contracts No.
__2006053013 _as a surety to fulfill the contract obligations.

 
III.  
During the term of this contract, if the guarantor’s financial status becomes
deteriorated or the liabilities for repayment of debts become weak, with the
notification from the Lender, Borrower shall provide other guarantee which can
satisfy Lender’s requirement.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
Article 8 the Borrower's Warrants
 
I.  
Timely making the payments of interests and loan principal.

 
II.  
Using the capital of the loan as usage set forth in this contract, the Borrower
will not change the original purpose of the loan without authorization.

 
III.  
The Borrower shall provide real balance sheet, income statement and all the bank
accounts and related financial information.

 
IV.  
Accepting and providing cooperation for the Lender’s supervisions of related
operation and financial activities.

 
V.  
When the Borrower uses their own assets to secure others debt, Borrower shall
notify the Lender in advance. It shall not affect the return of loan payment.

 
VI.  
Any change of legal representative, legal person residence or premises and
register capital, the Lender shall be notified.

 
VII.  
In the implementation of contracting, leasing, joint venture, merger and
acquisition, share adjustment, separation, establishment of trusteeship,
property rights transfer, foreign investment, and foreign joint venture
(cooperative) and any related institutional change, Borrower shall notify the
Lender 30 days in advance, and confirm the debt and repayment method.

 
VIII.  
In the event of closure of business, stopping business for internal
rectification, or revocation of business license, Borrower shall inform the
Lender in writing within three days after the incident, and return all the
loan's principle plus interest and related costs.

 
IX.  
In the even the Lender could recover the loan's principal and interests under
this agreement on time or in advance, the Lender could deduct the recovery
directly from Borrower's bank accounts.

 
Article 9 The Lender’s warrants
 
I.  
The Lender shall extend the loan in full and on time.

 
II.  
Do not accept any extra payment besides required cost in the contract.

 
III.  
Keeping the confidentiality of the Borrower’s debt, financial, production and
operation information.

 
Article 10 Breach
 
I.  
Borrower’s Breach

 
1.  
In the event the Borrower fails to use the loan in accordance with the agreed
usage of the loan, the Lender shall have right to cease in extending the loan,
recover part or even the entire extended loan or cancel the whole contract.
Meanwhile, for any violation of the loan use, penalty shall be paid based on the
number of days used by default based on the PBC's regulation. A daily record of
penalty with the interest rate of 5‰_will be made, until the end of the
settlement date. (In case of adjustment of interest rate, the Lender can
calculate interest on multi-stage basis)

 
2.  
If Borrower does not follow the contract to pay back money on time, according to
the PBC's regulation, penalty shall be paid with an interest rate of 3.3‰__. If
the interests cannot be paid on time, compound interest will be calculated based
on penalty rate. (In case of adjustment of interest rate, the Lender can
calculate interest on multi-stage basis)

 
3.  
If Borrower fails to perform Article 8 of the contract, the Lender can cease in
extending the loan which has not yet released. The Lender also has the right to
recover the released part of loan or even the entire loan.

 
II.  
 Lender Breach

 
1.  
If the Lender breaches the contract, penalty shall be paid in accordance of the
default amount and days with an interest rate of  . If the termination of
contract is caused by Borrower, Lender shall be exempted from the liability.

 
2.  
If the Lender breaches the Article 9 section II, the Borrower shall have the
right to refuse. If the Lender breach the Article 9 section III, the Borrower
shall be entitled to complaints to the banking supervision department.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Article 11 Contract effectiveness, modification, dissolution and termination
 
I.  
Contract effectiveness

 
This contract will enter into effect since the day of sealing and signing by
both parties' legal representatives or both parties’ legal representatives
authorized agents.
 
II.  
Modification and dissolution

 
1.  
If the Borrower wants to extend the loan, the Borrower shall provide the written
agreement from guarantor to continue the guarantee and make the written
application to the Lender 30 days before the expiration of the contract. After
reviewed and approved by the lender and signed an extension agreement, the loan
could be extended correspondently. The interest rate is determined on the
cumulative multi-stage basis. Before the signing of the loan extension contract,
this loan agreement will continue. After the signing of the loan extension
contract, the loan extension contract will become the annex to this agreement.

 
2.  
Under one of the following circumstances, Lender have the right to terminate the
contract, require the Borrower to repay the loan ahead of schedule and
compensate all the losses:

 
a.  
In the event of closure of business, stopping business for internal
rectification, revocation of business license,

 
b.  
In the event some changes of the guarantee which go against Lender's claim
happened, and the Borrower did not provide the necessary new guarantee required
by the Lender,

 
c.  
In the event the Borrower has other serious violations

 
3.  
After the execution of this contract, except the contract has agreed on, neither
Borrower nor Lender can change or terminate of the contract early. If it proves
that it is really necessary to change or terminate this contract, it shall be
agreed by both parties, and reached as a written agreement.

 
III.  
Termination

 
The contract will be terminated until the day that all the following debt pay in
full: the loan principal, interest, penalty, compensation, cost of debt claim
and all the other necessary expense (including legal fees, implementation fees,
agency fees, advertising fees, auction fees, insurance, appraisal fee, valuation
fee, registration fee, transfer fee, storage fees, etc.)
 
Article 12 Dispute Resolution
 
I.  
The disputes arising from the execution of this contract shall be settled
through friendly consultation by both parties. In case no settlement can be
reached, the disputes shall be submitted to the People's Court of the location
of the Lender for judgment.

 
II.  
After the maturity of the loan, if the Borrower and the guarantor cannot follow
the contract to repay the loan principal and interest, the Borrower shall
voluntarily accept the people's court enforcement.

 
Article 13 Other Matters Agreed by Parties
 
_   Pay the
interests Quarterly                      ___________________________________
 
______________________________________________________________________
 
______________________________________________________________________
 
Article 14 Supplementary Provisions
 
I.  
The following appendices shall be an integral part of this contract. It has the
same legal effect as the body of this contract.

 
II.  
Both parties have fully negotiated and understand the terms of this contract
without any objection, especially the underlining parts.

 
III.  
There are ___copies of this contract.  Borrower, guarantor, notary public,
mortgage registration authorities, each party has one copy, the Lender holds two
copies. Each has the same legal effect.

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
Article 15 Appendix
 
I.  
Borrower's annually renewed business license (copy)

 
II.  
Borrower's Organization Code Certificate (copy)

 
III.  
Legal Representative‘s identity card

 
IV.  
Proxy's original copy of letter of authority and identity card

 
V.  
Loan card (copy), account number, password

 
VI.  
Loan Application

 
VII.  
Board of Directors’ Resolution of lending consent

 


 
Borrower (official stamp):  Fufeng Jinqiu Printing and Packaging Co.,
Ltd.  (Stamped)
 
Legal Representative (signature and stamp): /s/ Yongming Feng
 
(Authorized agent)
 
Lender (official stamp): Fufeng County Credit Union Shangsong Branch (Stamped)
 
Legal Representative (signature and stamp): Guo Xuzhou (Stamped)
 
(Authorized agent): /s/ Wanlong Liang
 
Signing Date   May 29th, 2006
 
Signing Location: Fufeng County Credit Union Shangsong Branch
 


 
 
6